Exhibit 10.1


AMERICAN STATES WATER COMPANY


2009 SHORT-TERM INCENTIVE PROGRAM




1.  
Purpose of 2009 Short-Term Incentive Program

 
American States Water Company, a California corporation, (the “Corporation”) has
adopted the American States Water Company Performance Incentive Plan (the
“Plan”) to promote the success of the Corporation by (a) motivating executives
selected to participate in the Plan to maximize the performance of the
Corporation both from a financial perspective and in serving its customers and
(b) rewarding them with cash Objective Bonuses directly related to such
performance.  The Corporation’s board of directors recognizes that the ability
of the Corporation and its subsidiaries to attract capital at a low cost is
based on its financial performance and that the Corporation’s customers benefit
through its ability to attract low cost capital.  This 2009 Short-Term Incentive
Program (the “2009 STIP”) sets forth the names of the individuals selected to be
Participants who are eligible to earn Objective Bonuses under the Plan for the
2009 calendar year and the applicable Business Criteria, Performance Targets,
and Payout Percentages for the 2009 calendar year.  The 2009 STIP also provides
for Discretionary Bonuses, which when added to the Objective Bonuses under the
Plan, equal the Aggregate Bonuses payable under the 2009 STIP for the 2009
calendar year.
 
2.  
Term of 2009 STIP

 
The Performance Period covered by the 2009 STIP (the “Term”) began on January 1,
2009 and will end on December 31, 2009.
 
3.  
Relationship to American States Water Company Performance Incentive Plan

 
The Objective Bonuses payable under Awards granted under the 2009 STIP are
granted under the authority of the Plan and are subject to all of the terms and
conditions of the Plan, as it may be amended from time to time, and any rules
adopted by the Committee in accordance with the terms of the Plan, as such rules
are in effect from time to time.  The Discretionary Bonuses are granted under
the general authority of the Compensation Committee to determine the
compensation payable to Executives.
 
4.  
Definitions

 
Capitalized terms used and not otherwise defined herein have the meanings set
forth in the Plan.  In addition, the following phrases shall have the meanings
specified below:
 
“Adjusted EPS-ASUS” means the EPS of ASUS for 2009 adjusted to remove the amount
by which the actual Pension Expense allocated from Golden State Water Company
(“GSWC”) and charged to ASUS for 2009 exceeds the amount of the Budgeted Pension
Expense allocated from GSWC and charged to ASUS for 2009.
 

--------------------------------------------------------------------------------


 
“Adjusted EPS-AWR Consolidated” means the Corporation’s EPS for 2009 adjusted to
remove (a) settlement charges and outside expenses associated with the
California Public Utilities Commission subpoena regarding the capital projects
contracting matter and the pending litigation with two former officers of the
Corporation, (b) any derivative gains or losses attributable to fixed-price
purchase contracts as reported in the Corporation’s consolidated financial
statements for 2009, and (c) the amount by which the actual companywide Pension
Expense for 2009 exceeds the companywide Budgeted Pension Expense for 2009.
 
“Adjusted EPS-Regulated Utilities” means the sum of the EPS of each of the
Regulated Utilities for 2009 adjusted to remove the portion of the following
expenses that are otherwise included in each such EPS
determination:  (a) settlement charges and outside expenses associated with the
California Public Utilities Commission subpoena regarding the capital projects
contracting matter and the pending litigation with two former officers of the
Company, (b) any derivative gains or losses attributable to fixed-rate purchase
contracts as reported in the Corporation’s consolidated financial statements for
2009, and (c) the amount by which the actual Pension Expense charged or
allocated to the Regulated Utilities for 2009 exceeds the Budgeted Pension
Expense charged or allocated to the Regulated Utilities for 2009.
 
“Aggregate Bonus” means the combination of a Participant’s Objective Bonus and
his or her Discretionary Bonus.
 
“Award Agreement” means a written agreement setting forth the material terms and
conditions of the Award as determined by the Committee consistent with the
express limitations of the Plan and the 2009 STIP.
 
“Base Salary” means the Participant’s rate of annual base pay on the date the
Committee approves the Business Criteria and Performance Targets.
 
“Board of Directors” means the Corporation’s board of directors.
 
“Budget” or “Budgeted” means (a) in the case of Adjusted EPS for the
Corporation, the Regulated Utilities or ASUS, as the case may be, the projected
Adjusted EPS for 2009 as set forth in the Operating Budget, (b) in the case of
Capital Expenditures, the projected capital expenditures as set forth in the
Capital Budget, and (c) in the case of Pension Expense, the projected Pension
Expense for 2009 as set forth in the Operating Budget.
 
“Business Criteria” means Adjusted EPS-AWR Consolidated, Adjusted EPS -
Regulated Utilities, Adjusted EPS - ASUS, Relative Stock Price, Customer
Complaints, Capital Expenditures, SOX Deficiencies - Regulated Utilities, SOX
Deficiencies - ASUS, Equitable Adjustment and Price Redetermination.
 
Capital Budget means the Company’s capital budget for 2009 as approved by the
Audit and Finance Committee of the Board of Directors at its meeting on
October 30, 2008.
 
“Capital Expenditures” means the dollar amount of Budgeted capital expenditures
for 2009 for the Regulated Utilities including the Budgeted capital expenditures
for 2009 for the Wrightwood project only to the extent that the Division of
Ratepayer Advocates of the California Public Utilities Commission does not
oppose the Wrightwood project in the 2008-2009 Region III rate case.
 
2

--------------------------------------------------------------------------------


 
“Compensation Committee” means the Compensation Committee of the Board of
Directors.
 
“Customer Complaints” means the number of water quality, pressure and service
complaints reported by customers to the California Department of Public Health
during 2009.
 
“Discretionary Bonus” means a bonus payable to a Participant based on that
Participant’s Individual Performance Measures.
 
“EPS” means fully diluted earnings per share as reported in the Corporation’s
consolidated financial statements for 2009.
 
“Equitable Adjustment” means the execution, during calendar year 2009, of an
agreement with the U.S. government that provides for a permanent increase in the
Company’s operation and maintenance fees at Old North Utility Services (Fort
Bragg) to recognize that the Company is managing more inventory than was
included in the government’s initial request for proposal.
 
“Individual Performance Measures” means the criteria or goals utilized to
determine the amounts of each Participant’s Discretionary Bonus.
 
“Objective Bonus” means a bonus based on the degree of achievement of the
Performance Targets for the Business Criteria.
 
“Operating Budget” means the Company’s operating budget for 2009 as presented to
and reviewed by the Board of Directors at its meeting on October 31, 2008.
 
“Payout Percentage” means the percentage of a Participant’s Target Aggregate
Bonus that is payable based on the degree of satisfaction of a Performance
Target or the Individual Performance Measures.
 
“Pension Expense” means the expense recognized for accounting purposes with
respect to the Golden State Water Company Pension Plan as reported in the
Corporation’s consolidated financial statements for 2009.
 
“Performance Measures” means the Business Criteria and Individual Performance
Measures.
 
“Performance Target” means a specific goal established by the Committee with
respect to the Business Criteria as set forth in Section 6.
 
“Price Redetermination” means the execution, during calendar year 2009, of an
agreement with the U.S. government that provides for a permanent increase in the
monthly fees payable to the Company for operations and maintenance with respect
to its operations at Terrapin Utility Services (Andrews AFB).
 
3

--------------------------------------------------------------------------------


 
“Relative Stock Price” means the Corporation’s total shareholder return as
compared to the total shareholder return of each of the following 12 companies
for 2009:  UIL Holdings, South Jersey Industries, Aqua America, MGE Energy,
Empire District Electric, ITC Holdings, California Water Service, Central
Vermont Public Service, Unitil, Chesapeake Utilities, Southwest Water and SJW
Corp.  For this purpose, total shareholder return for the Corporation and each
of the other 12 companies shall be calculated using the Securities and Exchange
Commission guidelines for reporting financial performance.  If the stock of any
of the 12 companies is no longer traded or is suspended from trading as of
December 31, 2009, that company shall not be included in the calculation of
Relative Stock Price, but the exclusion of such company shall not affect the
Performance Targets for Relative Stock Price set forth in Section A of Exhibit
A.
 
“SOX” means the Sarbanes-Oxley Act of 2002.
 
“SOX Deficiencies-ASUS” means the number of “significant deficiencies” (each an
“SD”) and “material weaknesses” (each a “MW”) reported for ASUS in the
independent auditor’s report for 2009 pursuant to Section 404 of SOX.
 
“SOX Deficiencies-Regulated Utilities” means the number of SDs and MWs reported
for the Regulated Utilities in the independent auditor’s report for 2009
pursuant to Section 404 of SOX.
 
“Target Aggregate Bonus” means the amount of bonus that would be payable if each
of the Performance Targets were met at the targeted level and the Participant’s
Individual Performance Measures were met at the targeted level.
 
5.  
Participation and Individual Awards

 
The individuals who have been selected as Participants in the 2009 STIP are set
forth below together with the amount of their Target Aggregate Bonuses as a
percentage of Base Salary:
 
4

--------------------------------------------------------------------------------




 

 
Participant
Target
Aggregate Bonus
 
GSWC Officers
 
Administrative and General
Robert J. Sprowls
30%
Eva G. Tang
20%
Gladys M. Farrow
15%
Diane D. Rentfrow
15%
Bryan K. Switzer (Keith)
15%
Operations
Denise L. Kruger
20%
Patrick R. Scanlon
15%
William C. Gedney
15%
Shengder D. Chang (David)
15%
Roland S. Tanner
15%
 
ASUS Officers
   
McClellan Harris III (Bud)
20%
 
Granville R. Hodges, Jr. (Rusty)
15%
 
James B. Gallagher
15%
 
Gregory S. Thomas
15%



For purposes of this 2009 STIP, the GSWC officers will be divided into (1)
Administrative and General Officers and (2) Operations Officers.
 
The Corporation will enter into an Award Agreement with each Participant that
(a) describes his or her Individual Performance Measures and sets forth his or
her Target Aggregate Bonus, (b) sets forth his or her threshold, target and
maximum Performance Targets and (c) incorporates the terms and conditions of the
Plan and this 2009 STIP by reference.  The Target Aggregate Bonus amount set
forth in each Participant’s Award Agreement shall represent the aggregate amount
of two separate bonuses:  an Objective Bonus (under the Plan) and a
Discretionary Bonus.
 
6.  
Performance Targets for Objective Bonuses

 
The threshold, target and maximum Performance Targets for the 2009 STIP are set
forth in Exhibit A to this 2009 STIP.
 
7.
Determination of Participants’ Aggregate Bonuses

 
The Aggregate Bonus payable to each Participant shall be determined on the basis
of the extent to which the Performance Targets for the Business Criteria and
that Participant’s Individual Performance Measures are achieved.  The amount of
Aggregate Bonus payable is equal to the amount of the Target Aggregate Bonus
multiplied by the sum of the Payout Percentages for each of the Performance
Measures as determined pursuant to the tables in (a) Section B of Exhibit A for
Participants that are Administrative and General Officers employed by GSWC, (b)
Section C for Participants that are Operations Officers employed by GSWC and (c)
Section D for Participants employed by ASUS.
 
5

--------------------------------------------------------------------------------


As soon as practicable following the end of the Term of the 2009 STIP and the
completion of the independent auditor’s report for 2009, the Committee shall
determine the extent to which the Performance Targets for the Business Criteria
are achieved and the extent to which the Individual Performance Measures are
achieved, and determine the Payout Percentage for each of the Performance
Measures.  In order for a Participant to receive any payment with respect to the
Participant’s Discretionary Bonus, the Participant must meet the standards
established for the Participant’s position, which standards shall be one of the
components of the Participant’s Individual Performance Measures.  The
determination of whether the standards established for the Participant’s
position are achieved shall be made by the Committee, which (other than for the
Company’s President and Chief Executive Officer) determination shall be based on
the recommendations of the President and Chief Executive Officer or other direct
supervisor of the Participant.
 
For levels of achievement between threshold and maximum, the Committee shall
determine the Payout Percentage by interpolation.  Subject to Section 8 below,
the Aggregate Bonus for each Participant shall be the sum of the Payout
Percentages determined with respect to each Performance Measure multiplied by
the amount of Participant’s Target Aggregate Bonus.
 
8.  
Payment of Accounts

 
At the time the Committee makes the determinations described in Section 7, it
shall certify, in accordance with Section 4.8 of the Plan, the amounts of the
Objective Bonuses payable to Participants.  The Committee shall, at the same
time, determine the amount of the Discretionary Bonus payable to
Participants.  Payment of such bonuses (the Aggregate Bonuses) shall be made as
soon as practicable following the Committee’s determination and certification,
but in no event later than December 31, 2010.
 
Notwithstanding the foregoing, any Objective Bonus otherwise payable to any
Participant under this 2009 STIP shall be subject to the adjustments,
limitations (including the dollar limitation under Section 4.3 of the Plan),
Committee’s discretionary authority to make downward adjustments and other terms
and conditions set forth in the Plan.  Any Discretionary Bonus otherwise payable
under this 2009 STIP shall be subject to any adjustments, limitations, upward or
downward adjustments in amounts and any other terms or conditions that the
Committee may impose in its sole discretion.
 
9.  
Effect of Termination of Employment

 
Except as otherwise provided in an employment agreement, memorandum of
understanding, other contract between a Participant and the Corporation or one
of its Subsidiaries, or by the Committee in its sole discretion, the bonuses
payable under a Participant’s Award will be forfeited, and the Participant will
not be entitled to any bonus payments with respect to such Award if the
Participant ceases to be employed by the Corporation or one of its Subsidiaries
for any reason prior to the date the bonuses payments under the 2009 STIP are
paid to Participants.
 
6

--------------------------------------------------------------------------------


 
10.  
Recoupment of Bonuses

 
Any payment of an Objective Bonus, Discretionary Bonus or Aggregate Bonus under
this 2009 STIP is subject to recoupment pursuant to the Corporation’s Policy
Regarding the Recoupment of Certain Performance-Based Compensation Payments as
in effect from time to time, and a Participant shall promptly make any
reimbursement requested by the Board of Directors or the Committee pursuant to
such policy with respect to any such bonuses.  Further, each Participant shall
agree, by accepting an Award under the 2009 STIP and executing an Award
Agreement, that the Corporation and/or any of its affiliates may deduct from any
amounts it may owe the Participant from time to time (such as wages or other
compensation) any and all amounts the Participant is required to reimburse the
Corporation pursuant to such policy with respect to the Award.


7

--------------------------------------------------------------------------------


 
EXHIBIT A


2009 STIP
PERFORMANCE TARGETS AND PAYOUT PERCENTAGES



A.           Performance Targets for Objective Bonuses


Performance
Measure
Performance Targets
Threshold
Target
Maximum
Adjusted EPS - AWR Consolidated
80% Budget
100% Budget
120% Budget
Adjusted EPS - Regulated Utilities
80% Budget
100% Budget
120% Budget
Adjusted EPS - ASUS
Adjusted EPS > $0.00
100% Budget
120% Budget
Relative Stock Price
Equal to or greater than 3 companies
Equal to or greater than 6 companies
Equal to or greater than 9 companies
Customer Complaints
782 or fewer
742 or fewer
703 or fewer
Capital Expenditures
80% Budget
100% Budget
120% Budget
SOX -- RU
No MW &
2 or fewer SDs
No MW &
1 SD
No MW &
No SD
SOX -- ASUS
No MW &
2 or fewer SDs
No MW &
1 SD
No MW &
No SD
Equitable Adjustment
N/A
Completed
N/A
Price Redetermination
N/A
Completed
N/A

 

 
A-1

--------------------------------------------------------------------------------


 
B.           Payout Percentages for Performance Measures - GSWC Administrative
and General Officers
 
Performance
Measure
Payout Percentage
Threshold
Target
Maximum
Adjusted EPS - AWR Consolidated
10%
20%
30%
Relative Stock Price
5%
15%
20%
Adjusted EPS - RU
7.5%
15%
22.5%
Customer Complaints
2.5%
5%
7.5%
Capital Expenditures
2.5%
5%
7.5%
SOX - RU
2.5%
5%
7.5%
Adjusted EPS-ASUS
2.5%
5%
7.5%
SOX - ASUS
2.5%
5%
7.5%
Objective Bonus Total
35%
75%
110%
Individual Performance Measure
(Discretionary Bonus)
15%
25%
40%
Aggregate Bonus
50%
100%
150%

 
 
A-2

--------------------------------------------------------------------------------


 
C.           Payout Percentages for Performance Measures - GSWC Operations
Officers
 
Performance
Measure
Payout Percentage
Threshold
Target
Maximum
Adjusted EPS - AWR Consolidated
10%
20%
30%
Relative Stock Price
5%
10%
15%
Adjusted EPS - RU
10%
20%
30%
Customer Complaints
2.5%
5%
7.5%
Capital Expenditures
2.5%
10%
12.5%
SOX - RU
2.5%
5%
7.5%
Adjusted EPS-ASUS
2.5%
5%
7.5%
Objective Bonus Total
35%
75%
110%
Individual Performance Measure
(Discretionary Bonus)
15%
25%
40%
Aggregate Bonus
50%
100%
150%

 
 
A-3

--------------------------------------------------------------------------------


 
D.           Payout Percentages for Performance Measures - ASUS
 
Performance
Measure
Payout Percentage
Threshold
Target
Maximum
Adjusted EPS - AWR Consolidated
10%
20%
30%
Relative Stock Price
5%
10%
15%
Adjusted EPS - RU
2.5%
5%
7.5%
Adjusted EPS - ASUS
15%
20%
35%
Equitable Adjustment
N/A
7.5%
7.5%
Price Redetermination
N/A
7.5%
7.5%
SOX - ASUS
2.5%
5%
7.5%
Objective Bonus Total
35%
75%
110%
Individual Performance Measure
(Discretionary Bonus)
15%
25%
40%
Aggregate Bonus
50%
100%
150%







A-4

--------------------------------------------------------------------------------